DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on August 04, 2021. The application contains claims 1-20: 
Claims 1-20 are allowed

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art of record. The closest prior art of record Cohen et al. (US 5903898 A) teaches: 
“a non-transitory computer readable medium including a computer program including encoded commands, which is configured to cause one or more processors to perform a method for managing undo information in a database management system (DBMS) when the computer program is executed by the one or more processors, wherein the method comprises:
determining an undo memory chunk on a memory to be allocated to undo information generated in response to an update request by a first transaction in the database management system (DBMS), the undo memory chunk having a variable size;
determining to maintain the undo information on a space of the memory by using the determined undo memory chunk; and
determining to transfer undo information associated with one or more transactions from the memory to a persistent storage by a predetermined condition; and 
wherein the predetermined condition includes at least one of 
a case where a ratio or an absolute amount occupied by the allocated undo memory chunk in the memory is higher than a predetermined threshold value, or
a case where one or more blocks associated with the update request by the first transaction need to be disk-flushed.”

and Anderson et al. (US 20060072400 A1) teaches:
“storing meta information of the undo information in a memory space, after the determining to transfer the undo information associated with one or more transactions from the memory to the persistent storage by the predetermined condition”

The reasons for allowance of these claims are that the prior art of record or any other combination thereof neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 and equivalently in independent claim 20 as follows:
 “wherein determining the undo memory chunk on the memory to be allocated to the undo information includes determining the size of the undo memory chunk to be allocated to the undo information based at least on information on the number of times the first transaction is allocated an undo memory chunk”

Dependent claims 2-19 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168